Citation Nr: 0000798	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  

2.  Entitlement to service connection for diabetes.  

3.  Entitlement to service connection for an ear disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's request to 
reopen his claim for service connection for bilateral pes 
planus.  The decision also denied service connection for 
diabetes and an ear disability and an increased rating for 
plantar warts.  The veteran appealed the denial of his 
request to reopen his claim for service connection for 
bilateral pes planus and service connection for diabetes and 
an ear disability.  


FINDINGS OF FACT

1.  The July 1955 rating decision of the RO is the last final 
disallowance of the claim for service connection for 
bilateral pes planus.  

2.  The evidence submitted since the July 1955 rating 
decision is cumulative of records already in the claims 
folder which demonstrated that the veteran had calluses on 
his feet after his separation from the service.  

3.  The veteran has not submitted evidence of a nexus between 
his currently diagnosed diabetes and any incident or findings 
in service or during the initial post service year.  

4.  The veteran has not submitted evidence of an ear disorder 
or hearing loss during service or currently.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1955 rating decision 
wherein the RO denied entitlement to service connection for 
bilateral pes planus is not new and material, and the 
veteran's claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).  

2.  The veteran's claim for service connection for diabetes 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran's claim for service connection for an ear 
disability is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Relevant Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including diabetes) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).



  

New and Material Evidence

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

  
Pes Planus

Factual and Procedural Background

The veteran was examined prior to his entrance into service 
in January 1953.  The examination revealed that the veteran's 
feet were abnormal.  A diagnosis of second degree pes planus 
was noted.  

August 1954 service medical records included a notation that 
the veteran had plantar warts.  He was treated and received 
injections in September and October 1954.  In October the 
veteran complained that he still had foot pain.  He was 
referred to another organization for treatment.  February 
1955 service medical records noted that the plantar warts 
were coming along.  

On service separation examination in March 1955 the veteran 
feet were again noted to be abnormal.  The abnormality was 
described as plantar warts.  On the back of the examination 
report it was noted that the veteran had been hospitalized 
for three days in 1954 in Alaska for a minor feet operation.  

Upon his separation from the service in March 1955 the 
veteran submitted a claim for service connection for foot 
trouble.  

A VA examination was performed in July 1955.  The veteran 
gave a history of having plantar warts in service.  There 
were removed from his feet by electro-desiccation.  He had 
not been treated since that time.  Examination revealed a 
keratosis, approximately the size of a matchhead located on 
the plantar surface of the left heel.  There was also a 
callous, approximately one centimeter in diameter, located 
between the 4th and 5th toes of the right foot.  The diagnoses 
were plantar wart, small left heel and callous interdigital 
region, 4th and 5th toes, right foot.  

In July 1955 the RO granted service connection for plantar 
warts and denied service connection for a callous of the 4th 
and 5th toes of the right foot and bilateral pes planus.  

The RO sent the veteran a letter in July 1955 which informed 
him that service connection for his foot trouble and callous 
had been denied.  The claims folder does not include a timely 
appeal of that decision.  

In August 1997 the veteran submitted an Income-Net Worth and 
Employment Statement.  In the statement he noted current 
treatment for diabetic neuropathy.  

The veteran submitted a Statement in Support of Claim in 
August 1997 indicating that he had filed a disability claim 
in August 1997.  The veteran did not indicate the nature of 
his claimed disability.  

The RO sent the veteran a letter in September 1997 to inform 
him that he should send evidence that his flat foot condition 
had increased in severity.  In November 1997 he was asked to 
submit treatment records.  

The veteran responded in November 1997.  He submitted copies 
of private medical records which included records from 1990 
forward that related to treatment for diabetes, congestive 
heart failure and other disabilities.  The only references in 
the private medical records were of visits for periodic 
routine foot care.  They involved having thick mycotic nails 
reduced and calluses on each hallux reduced.
 

Analysis

The veteran seeks to reopen his claim of service connection 
for bilateral pes planus which the RO denied in July 1955.  
The veteran did not appeal that decision.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The only evidence submitted since the RO denied the claim in 
July 1955 are the private medical records, dated beginning in 
1990.  These records beginning in the 1990's include visits 
for periodic foot care for the veteran's nails and calluses 
on his feet.  The veteran has not submitted any statements or 
testimony regarding his foot symptoms in service.

In this instance the evidence submitted by the veteran is 
cumulative of evidence already in the claims folder, which 
demonstrates that after service the veteran had calluses.  It 
is not relevant to the question whether or not the veteran's 
pes planus, noted at service entrance, increased in severity 
in service. Accordingly, in the absence of new evidence which 
bears directly on the matter in question or provides a more 
complete picture of the veteran's pes planus in service, the 
Board finds that new and material evidence to reopen the 
claim of service connection has not been submitted. 
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103.


Ear Disability and Diabetes

Factual Background

When the veteran was examined prior to his entrance into 
service in January 1953.  His sugar was negative.  His 
endocrine system was noted to be normal.  No abnormality of 
his ears was noted.  His hearing was measured as 15/15 for 
the whispered voice.  There are no treatment records in 
service for either diabetes, an ear disorder or hearing loss.

In March 1955 the veteran was examined at separation from 
service.  The endocrine system was noted to be normal.  His 
sugar was negative.  His ears were noted to be normal.  His 
hearing was noted to be 15/15 for the whispered voice.  

In November 1997 the veteran submitted records of treatment 
at the McGregor Medical Association beginning in 1990.  They 
included records of treatment for diabetes.  January 1997 
records include a notation that diabetes mellitus was 
diagnosed 10 years ago.  

The private records do not include any records for treatment 
of ear disorders or hearing loss.  

Analysis

The evidence in the claims folder does not include any 
evidence of an ear disorder or hearing loss in service.  
There is no evidence in the claims folder that demonstrates 
that the veteran had hearing loss during the initial post 
service year.  The veteran has not presented any evidence of 
a current ear disorder or hearing loss.  In the absence of 
such evidence the veteran's claim is not well grounded.  

The veteran has presented medical evidence that includes 
current diagnosis of diabetes.  What is absent is any 
evidence of diabetes in service or during the initial post 
service year.  The veteran has not presented any evidence of 
a nexus between his diabetes and service or the initial post 
service year.  The claim for service connection for diabetes 
is not well grounded.  38 U.S.C.A. § 1110, 1131, 1112, 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.




ORDER

The veteran's claim for service connection for bilateral pes 
planus may not be reopened; the appeal as to this issue is 
denied.  

Service connection for diabetes is denied.  

Service connection for an ear disability is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



